In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                   No. 07-15-00309-CV


                        BENJAMEN ANDREW BUCK, APPELLANT

                                           V.

                             TAMI LYNN BUCK, APPELLEE

                           On Appeal from the 69th District Court
                                   Hartley County, Texas
              Trial Court Nos. 4882H & 4883H, Honorable Ron Enns, Presiding

                                  September 18, 2015

                             MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, Benjamen Andrew Buck, filed a notice of appeal but did not pay the

filing fee. See TEX. R. APP. P. 5. By letter of August 12, 2015, we directed Mr. Buck to

pay the filing fee within ten days. The letter further notified Mr. Buck that his appeal

would be subject to dismissal without further notice should he fail to comply. See TEX.

R. APP. P. 42.3(c).


       Mr. Buck did not pay the filing fee. Instead, he responded with a motion to

dismiss the appeal, pursuant to Rule of Appellate Procedure 42.1. Accordingly, the
appeal is dismissed because of Mr. Buck’s failure to comply with a requirement of the

Rules of Appellate Procedure, and by virtue of his voluntary dismissal. TEX. R. APP. P.

42.1(a)(1), 42.3(c).




                                              Per Curiam




                                          2